Maletz, Judge:
On December 30, 1971, this court held that an article invoiced as a “Small Nud Nick w/gold ball chain”, and consisting of a key chain and a “Nud Nick” head, was improperly classified as an entirety by the government and that the key chain and the “Nud Nick” head were properly dutiable as separate items. Novelty Import Co., Inc. v. United States, 67 Cust. Ct. 447, C.D. 4318 (1971). In these circumstances, the court, pursuant to 28 U.S.C. § 2636(d), remanded the matter to a single judge sitting in reappraisement to determine the proper dutiable values of the key chain and the “Nud Nick” head. Against this background, this judge to whom the matter was remanded makes the following findings of fact and conclusions of law, as agreed to by the parties:
Findings of Fact
1. The merchandise covered by the present protest was invoiced as “Small Nud Nick w/gold ball chain” and consists of key chains and “Nud Nick” heads exported from Japan.
2. Neither the key chains nor the “Nud Nick” heads appear on the Final List (T.D. 54521) promulgated by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956.
3. On or about the date of exportation of the above-referred to key chains, the price at which such or similar merchandise was freely *294sold or, in the absence of sales, offered for sale to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus when not included in such price, the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was $0.13 per dozen pieces plus 3.22 percent, packed.
4. On or about the date of exportation of the above-referred to “Nud Nick” heads, the price at which such or similar merchandise was freely sold or, in the absence of sales, offered for sale to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, plus, when not included in such price, the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was $0.68 per dozen pieces plus 3.22 percent, packed.
Conclusions of Law
1. Export value as defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for determining the value of the merchandise herein.
2. The correct export value for the key chains is $0.13 per dozen pieces plus 3.22 percent, packed.
3. The correct export value for the “Nud Nick” heads is $0.68 per dozen pieces plus 3.22 percent, packed.